Exhibit 10.2.5

LOGO [g12080ex10_25pg001.jpg]

Calpine Corporation U.S. Severance Program

Purpose

The purpose of the Calpine Corporation U.S. Severance Program (“Program”) is to
provide regular U.S. employees who are laid-off as a result of a reduction in
workforce or restructuring activities (“Qualifying Event”) in Calpine
Corporation, and all its U.S. subsidiaries (collectively “the Company”), with
severance benefits in order to assist them with the transition out of the
Company. This Program is intended to be an “employee welfare benefit plan” as
defined in ERISA. The Program is not intended to be a pension plan under section
3(2)(A) of ERISA and shall be maintained and administered so as not to be such a
plan.

Eligibility

Subject to the noted exceptions below, a regular employee who has been
terminated due to a Qualifying Event will be eligible for severance benefits.
Exceptions to eligibility include employees with a written employment agreement,
employees currently on an unpaid personal leave of absence for longer than
ninety (90) days duration, employees refusing a substantially equivalent
position in the same geographic area within Calpine (including an offer of such
a position with a third party as the result of a divestiture/sale transaction)
and those employees specifically excluded as outlined in their employment
offers. Eligibility for the benefits under this Program is determined by the
Company, in its sole discretion, that the employee’s termination is not caused
by any other reason other than a Qualifying Event, including, but not limited to
resignation for any reason (even if the employee felt compelled to resign),
retirement, death, disability, or discharge for deficient performance or
misconduct.

An employee who has been terminated due to a Qualifying Event will be entitled
to benefits under the Program so long as the employee satisfies the Company’s
requests (in its sole discretion), such as aiding in the location of files,
preparing accounting records, returning all Company property in the employee’s
possession, or repaying any amounts the employee owes the Company. Employees
notified of lay-off shall not be eligible to participate in the Company’s
disability programs or paid time off programs.

SVPs and above are subject to the Calpine Corporation Change in Control and
Severance Benefits Plan and not this Program.

Termination and Payment Procedures

Employment will terminate on the date an employee is laid off. Notice of
termination will be provided to the employee prior to the layoff date, when
reasonably possible. An affected employee will be eligible to receive severance
as outlined in the table below.

 

August 2009



--------------------------------------------------------------------------------

Page 2

August 2009

 

Eligible employees will receive severance pay in the form of base salary
continuation. Base salary continuation shall commence within one to two pay
periods following the seven (7) day revocation period outlined in the severance
agreement and release (enclosed herewith). Should an employee choose not to sign
the severance agreement and release, or timely revoke the signed agreement, such
employee will not be eligible for any severance payment or benefits.

SEVERANCE BENEFITS

Eligible employees, whom the Plan Administrator, in its sole discretion,
determines have satisfied all of the Program requirements for severance benefits
will receive severance pay and a choice of either outplacement services or
benefits continuation, all as described below.

Severance Pay

Severance pay under this Program shall be the amount of salary continuance the
employee is eligible to receive as outlined in the table below (less applicable
withholdings). The rate of severance salary continuance will be set at the
employee’s established base pay rate as of the employee’s notification of
lay-off date.

The Choice of Outplacement Services or Benefits Premium Subsidy

Employees will have the choice between outplacement services or the Company’s
subsidized benefits continuation. Employees will indicate their choice where
appropriate on the release of claims form included with their severance package.
An outline of the two options is provided below1:

 

Employee

Level

  

Salary Continuation

  

Benefits

Continuation Option

  

or

  

Outplacement Option

VPs    26 weeks base salary continuation    26 weeks benefits continuation    or
  

20 hours of Home Based

Transition services

Directors and Managers    17 weeks base salary continuation    17 weeks benefits
continuation    or   

16 hours of Home Based

Transition services

All Others    2 weeks per full year of service (based on service date)2 with a
minimum of 4 weeks and up to a maximum of 12 weeks base salary continuation   
12 weeks benefits continuation    or   

12 hours of Home Based

Transition services

 

1 If an employee finds external employment and is eligible to receive benefits
during the employee’s salary continuation period, the employee must notify the
Company. Benefits continuation and outplacement services shall terminate as of
the employee’s benefits eligibility date with the external employer. Salary
continuation is not affected by procurement of external employment.

 

2 Service date is measured from an employee’s hire date or service date (e.g.
the former practice of granting service credit to temporary employees converted
to regular full-time or acquired employees).



--------------------------------------------------------------------------------

Page 3

August 2009

 

If Company rehires an employee during the period of severance salary
continuance, any outstanding balance payout would cease and the employee would
be placed back on active pay status.

Group Health Benefits Continuation Option

The period of time outlined for benefits continuation (see table above) will
commence on the day following the employee’s layoff date. If COBRA is elected by
the employee, the Company will pay COBRA premiums for the employee and the
employee’s covered dependents for the period specified under “Benefits
Continuation Option” in the table above and pursuant to plan administration
procedures. COBRA eligibility commences on the first day of the month following
the month in which an employee is terminated. The health benefits coverage
available under COBRA provides employees and their covered dependents with the
option to select continued participation in the Company’s medical, dental and
vision plans and to continue the services of Calpine’s Employee Assistance
Program (EAP) and, optionally, the Health Care Flexible Spending Plan (on an
after-tax basis). The period of time the Company pays for COBRA benefits does
not extend the employee’s standard benefits continuation under COBRA
regulations. Calpine’s contribution toward your continued medical coverage may
be taxable in the year received. Additional information regarding COBRA will be
provided under separate cover.

Plan Administration

The Company is the Plan Administrator and is a named fiduciary, within the
meaning of ERISA §§3(16)(A) and 402. The Plan Administrator shall have full
discretionary authority to administer and interpret the Program, including
discretionary authority to determine eligibility for participation and for
benefits under the terms of the Program. The Plan Administrator’s duties under
the Program, which shall be carried out through its officers and employees,
acting on behalf of and in the name of the Company in their capacities as
officers and employees and not as individual fiduciaries, shall include the
following:

A. Benefit Determinations. The Plan Administrator shall have the final
discretionary authority in determining claims for severance benefits including,
but not limited to, determining eligibility to participate, determining whether
and to what extent severance benefits are provided by the Program and
authorizing payment of benefits.

B. Appointments. The Plan Administrator shall engage individuals or entities to
perform such legal, actuarial, accounting and other professional and clerical
services as may be necessary or proper, and to terminate the services of these
individuals or entities upon such notice as the Plan Administrator, in its sole
discretion, deems reasonable and prudent.

C. Rules. The Plan Administrator shall make and publish such rules for
administration of the Program as are deemed necessary or appropriate.

D. Reports. The Plan Administrator shall supply information and reports to the
Internal Revenue Service, Department of Labor and eligible employees, including
the filing of annual reports, and the furnishing summary plan descriptions.



--------------------------------------------------------------------------------

Page 4

August 2009

 

E. Corrections. The Plan Administrator shall correct any error or
miscalculation, to the extent practical.

F. Claims Procedure. The Plan Administrator shall participate in the claims
procedure for severance benefits described below.

G. Compliance with Applicable Laws. The Plan Administrator shall have final
discretionary authority in determining claims for violation of applicable
employment laws, specifically including federal state or local laws applicable
laws prohibiting discrimination on the basis of race, color, religion, sex,
sexual orientation, age, national origin, marital status or physical or mental
disability unrelated in nature and extent so as to reasonably preclude the
performance of employment.

Binding Effect of Determinations. Any final determination by a named fiduciary
or its delegate will be binding and conclusive upon all persons.

Drafting Errors. If, due to errors in drafting, any Program provision does not
accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent, or as determined by the Plan
Administrator in its sole discretion, the provision shall be considered
ambiguous and shall be interpreted by the Plan Administrator and all Program
fiduciaries in a fashion consistent with its intent, as determined in the sole
discretion of the Plan Administrator. The Plan Administrator shall amend the
Program retroactively to cure any such ambiguity.

Fiduciary Disclosure Authority. No Program fiduciary shall have the authority to
answer questions about any pending or final business decision of the Company or
any affiliate that has not been officially announced, to make disclosures about
such matters, or even to discuss them, and no person shall rely on any
unauthorized, unofficial disclosure. Thus, before a decision is officially
announced, no fiduciary is authorized to tell any person, for example, that he
or she will or will not be laid off or that the Company will or will not offer
exit incentives in the future. Nothing in this subsection shall preclude any
fiduciary from fully participating in the consideration, making, or official
announcement of any business decision.

Amendment And Termination

The Program may be amended or terminated at any time, in the sole discretion of
the Company, as plan sponsor, by a written instrument signed by an authorized
Company employee

Claims Procedures

Claims Regarding Eligibility to Participate and Payment of Severance Benefits.
All claims relating to an individual’s eligibility to participate in the
Program, the payment of severance benefits or a violation of applicable laws
shall be handled in accordance with this section.

In general, eligible employees shall receive severance benefits after returning
an executed severance agreement and release in a form and at a time acceptable
to the Plan Administrator. Any other individual claiming eligibility to
participate in the Program or having a claim



--------------------------------------------------------------------------------

Page 5

August 2009

 

regarding a severance benefit or violation of applicable laws must complete and
file a claim or an application for benefits with the Plan Administrator pursuant
to procedures established by the Plan Administrator. Pursuant to its
discretionary authority to administer and interpret the Program and to determine
eligibility for benefits under the terms of the Program, the Plan Administrator
will review all claims and applications for severance benefits.

If any such claim is wholly or partially denied, Plan Administrator will notify
such person of its decision in writing. Such notification will contain
(i) specific reasons for the denial, (ii) specific reference to pertinent
Program provisions on which the denial is based, (iii) a description of any
additional material or information necessary for such person to perfect such
claim and an explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the person wishes to submit a
request for appeal. Such notification will be given within ninety (90) days
after the claim is received by Plan Administrator (or within one hundred eighty
(180) days, if special circumstances require an extension of time for processing
the claim, and if written notice of such extension and circumstances is given to
such person within the initial ninety (90) day period).

Within sixty (60) days after the date on which a person receives a written
notice of a denied claim, such person (or his or her duly authorized
representative) may file a written request with Plan Administrator for an appeal
of his denied claim and of pertinent documents. The request should include:

 

  •  

A description of the claim sufficient to identify the claim;

 

  •  

A summary of all the reasons why the person believes the benefits should be
paid, including any documents, records or other information relating to or that
support the claim; and

 

  •  

Any issues or comments that the person thinks are pertinent to the claim.

During the time limit for requesting an appeal, upon request and free of charge,
the person will be given reasonable access to, and copies of, all documents,
records and other information (other than legally or medically privileged
documents) relevant to the claim for benefits.

The Plan Administrator will notify such person of its decision in writing. The
decision on appeal will be made within sixty (60) days after the request for an
appeal is received by Plan Administrator (or within one hundred twenty
(120) days, if special circumstances require an extension of time for processing
the request, such as an election by Plan Administrator to hold a hearing, and if
written notice of such extension and circumstances is given to such person
within the initial sixty (60) day period). If the original denial is upheld in
whole or in part, the notification contain specific reasons for the decision as
well as specific references to pertinent Program provisions on which the denial
is based. It will also contain a statement that the person will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information (other than legally or medically
privileged documents) relevant to the claim for benefits, and a statement
describing any voluntary appeal procedures offered by the Program and the right
to bring an action under Section 502(a) of ERISA following an adverse
determination after completion of all levels of appeal required by the Program.



--------------------------------------------------------------------------------

Page 6

August 2009

 

Time Limits. All claims for Plan severance benefits must be filed no later than
one year following the date on which an individual ceased to be an employee. Any
claim not made within the applicable time limit shall be waived.

Exhaustion of Remedies. Any claimant must exhaust these claims procedures prior
to pursuing any other remedy.

ERISA Rights

ERISA ADMINISTRATIVE FACTS AND STATEMENT OF ERISA RIGHTS

 

Name of Plan:    Calpine Corporation U.S. Severance Program Plan Number:    510
Type of Plan:    Welfare plan providing severance benefits. This plan is subject
to the Employee Retirement Income Security Act of 1974, as amended (ERISA), and
is intended to comply with all other applicable federal and state laws. Plan
Year:    January 1 through December 31 Plan Sponsor:   

Calpine Corporation

4160 Dublin Boulevard

Suite 100

Dublin, CA 94568

EIN:    77-0212977

Plan Administrator and

Agent for Legal Process:

  

Calpine Corporation

c/o Director of Human Resources

Source of Contributions:    Benefits are paid from Employer assets. Benefit
Payment:    Benefit payments are administered in accordance with the provisions
of the Plan. Funding Medium:    Benefits are self-funded by Calpine Corporation
Trustee:    None Type of Administration:    The Program will be administered by
the plan sponsor for the exclusive purpose of providing to participants
severance benefits in accordance with the provisions of the Program.



--------------------------------------------------------------------------------

Page 7

August 2009

 

The following statement of ERISA rights is required by federal law and
regulation:

As a participant in the Calpine Corporation U.S. Severance Program, you are
entitled to certain rights and protections under the Employee Retirement Income
Security Act of 1974 (ERISA). ERISA provides that all plan participants will be
entitled to:

Receive Information About Your Plan and Benefits

 

  •  

Examine, without charge, at the plan administrator’s office and at other
specified locations, all documents governing the plan, including a copy of the
latest annual report (Form 5500 Series) filed by the plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration.

 

  •  

Obtain, upon written request to the plan administrator, copies of documents
governing the operation of the plan, including updated summary plan description.
The administrator may make a reasonable charge for the copies.

 

  •  

Receive a summary of the plan’s annual financial report. The plan administrator
is required by law to furnish each participant with a copy of this summary
annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your plan, called “fiduciaries” of the plan, have a duty
to do so prudently and in the interest of you and other plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the plan and do not receive them within 30 days, you may file suit in a
federal court. In such a case, the court may require the plan administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or federal court.
If it should happen that plan fiduciaries misuse the plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.



--------------------------------------------------------------------------------

Page 8

August 2009

 

Assistance with Your Questions

If you have any questions about your plan, you should contact the plan
administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
plan administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

Relation to Other Calpine Programs

The amount and duration of severance benefits payable to employees shall be
determined exclusively under this Program, and no employee shall be entitled to
any severance benefits except as specifically authorized by this Program or as
provided in a written employment agreement. The Company shall have no
responsibility to provide any benefits in excess of amounts described in this
Program.

In general, an eligible employee’s participation in any other program or
arrangement will terminate in accordance with the terms of the individual
program or arrangement. Solely for the purpose of information and clarification,
but without incorporating any other benefits into this Program, the Company
maintains the following additional programs or arrangements, and the terms of
each individual programs or arrangement listed below (and not this Program) will
govern the impact of a lay-off. No inference should be drawn about the impact of
any lay-off on any arrangement not listed below.

Annual Bonus (CIP)

Employees notified of lay-off prior to an annual bonus pay-out date, will not be
eligible to receive an annual bonus, full or prorated, for the prior or current
year under the Calpine Incentive Plan (CIP) or any other incentive plans.

Cash-Out of Accrued, But Unused Vacation Hours

Pre-petition vacation hours not used as of your date of separation will be
cashed out upon termination. Post-petition vacation hours accrued and not used
as of your date of separation will be cashed upon termination. See the Calpine
Vacation Policy revised January 1, 2009 for more details.

The term “pre-petition” refers to the period prior to Calpine’s filing for
Chapter 11 bankruptcy protection on December 20, 2005. The term “post-petition”
refers to the period after Calpine’s filing for Chapter 11 bankruptcy protection
on December 20, 2005.



--------------------------------------------------------------------------------

Page 9

August 2009

 

Stock Options/Restricted Stock

On the termination date, all vesting of stock options and restricted stock will
stop. Employees will have up to three (3) months after the termination date to
exercise any vested options.

Service Anniversary Awards

Employees with an anniversary date prior to the date they are notified of
lay-off will be eligible to receive their service anniversary award.

On-Going Education Reimbursement

Employees who are currently enrolled in Calpine’s Education Reimbursement
Program will continue to be reimbursed for courses for which they have already
received approval (and have already began attending) before their termination
date. This applies only to coursework in progress (reimbursement will not be
given for coursework started after employee’s termination date, even if approval
for it was received prior to termination date). Tuition previously reimbursed by
the Company will not be subject to the payback provision in the event of a
reduction in workforce.

Scholarship Program

The Company will honor any current year scholarships awarded to the children of
employees being terminated due to lay-off.

Relocation

The Company will honor expenses associated with an employee’s current/in-process
relocation process. Relocation assistance previously paid by the Company will
not be subject to the payback provision in the event of a reduction in
workforce.